Matter of Ze'Nya G. (Nina W.) (2015 NY Slip Op 02197)





Matter of Ze'Nya G. (Nina W.)


2015 NY Slip Op 02197


Decided on March 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2015

Tom, J.P., Acosta, Andrias, Moskowitz, Kapnick, JJ.


14543

[*1] In re Ze'Nya G., A Dependent Child Under Eighteen Years of Age, etc.,
andNina W., Respondent-Appellant, Commissioner of Social Services of the City of New York, Petitioner-Respondent.


Kenneth M. Tuccillo, Hastings on Hudson, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ellen Ravitch of counsel), for respondent.
Andrew J. Baer, New York, attorney for the child.

Order of custody and disposition, Family Court, New York County (Clark V. Richardson, J.), entered on or about February 7, 2014, granting the father custody of the subject child, and, in the proceeding against respondent mother pursuant to article 10 of the Family Court Act, upon a finding of neglect, directing that the child be released to the father without the supervision of petitioner Administration for Children's Services, unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of the evidence showing deplorable and unsanitary conditions in respondent's home, as well as a lack of supervision and care for the child (see Matter of Josee Louise L.H. [DeCarla L.], 121 AD3d 492 [1st Dept 2014], lv denied 24 NY3d 913 [2015]).
The award of custody to the father is in the child's best interests (see Eschbach v Eschbach, 56 NY2d 167 [1982]; Matter of Weeden v Weeden, 256 AD2d 831 [3d Dept 1998], lv denied 93 NY2d 804 [1999]). The neglect finding against respondent constitutes a change in circumstances warranting a modification of the prior custody arrangement, and the award of custody to the father is supported by evidence that the father has provided a stable and happy home, where the child is thriving, and is consistent with the expressed preference of the teenage child.
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 19, 2015
CLERK